Title: From Thomas Jefferson to Joel Barlow, 24 February 1806
From: Jefferson, Thomas
To: Barlow, Joel


                        
                            
                        Th: Jefferson to mr Barlow.
                     
                     Feb. 24. 06.
                        
                        I return you the draught of the Bill for the establishment of a National academy & University at the city
                            of Washington, with such alterations as we talked over the last night. they are chiefly verbal.    I have often wished we
                            could have a Philosophical society or Academy so organised as that while the central academy should be at the seat of
                            government, it’s members dispersed over the states, should constitute filiated academies in each state, publish their
                            communications, from which the Central academy should select and publish what should be most choice. in this way all the
                            members, wheresoever dispersed might be brought into action, and an useful emulation might arise between the filiated
                            societies. perhaps the great societies now existing might incorporate themselves in this way with the National one. but
                            time does not allow me to pursue this idea nor perhaps have we time at all to get it into the present bill. I procured an
                            Agricultural society to be established (voluntarily) on this plan. but it has done nothing. friendly salutations.
                    